DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 05/06/2021 has been entered. No Claim has been amended. No Claim has been canceled. No New Claim has been added. Claims 25-28, 31-34, 37-40 and 45-47 are still pending in this application, with claims 25, 31 and 37 being independent.

Response to Arguments
1.	Applicant's arguments filed on 05/06/2021 on page 10 of applicant’s remark regarding Claim 25, the applicant recites that Iwai (US 2010/0273494 A1) recites mobile station calculates the preamble transmission time interval that is 10 subframes, but fails to teach “a time interval between a subframe for scheduling at least an uplink resource for the preamble and the subframe for transmitting at least the PRACH message”. 
	Examiner respectfully disagrees with Applicant's arguments for the following reasons: Base station 100 determines and transmits the preamble transmission time interval and the SRS transmission {contains UL resources-[0058]; [0047]; [0045]} time interval to mobile station 200 (has received). Then the mobile station 200 detects and calculates the preamble transmission time field and generates a preamble. Then the mobile station 200 transmits the preamble to base station 100. 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/MEHEDI S ALEY/Examiner, Art Unit 2415   

/MANSOUR OVEISSI/
Primary Examiner, Art Unit 2415